UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7554



KEVIN JEROME FUELL,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; D. SCOTT DODRILL,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-00-592-5-BO)


Submitted:   December 14, 2000          Decided:    December 22, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Jerome Fuell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Kevin Jerome Fuell seeks to appeal the district court’s orders

denying relief on his petition filed under 28 U.S.C. § 2241 (1994),

and denying his motion under Fed. R. Civ. P. 59(e).                 We have re-

viewed the record and the district court’s opinions and find no

reversible error.      Accordingly, we affirm on the reasoning of the

district   court.      Fuell   v.    United   States,   No.   CA-00-592-5-BO

(E.D.N.C. Sept. 20 & Oct. 12, 2000).          We dispense with oral argu-

ment   because   the   facts   and   legal    contentions     are    adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                       AFFIRMED




                                       2